Case 2:16-cv-00641-JMA-AKT Document 89 Filed 03/11/20 Page 1 of 2 PageID #: 496



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT COURT OF NEW YORK
 Jimmy L. Adkins, Kerem Bay, Lana Bongiovi, Clement
 Campbell, Angelo Carpola, Alexander Cioffi, Patrick H.
 Crain, David Cronk, Nancy F. Debe, Dennis Deluci, Charles
 J. Engel, Matthew Farrell, Benny Failla, Robert J. Giani, John
 R. Lackenbauer, Jean-Parnell Louis, William J. Maher,             Case No. 16-cv-00641
 Michael G. McDowell, John Rossi, William R. Shannon, Fred         (17-cv-2532)
 H. Smith, Gary E. Sobek, Damian Sobers, Carmela                   (JMA)(AKT)
 Szymanski, Anthony Tanza and Cynthia Torres,

                                                     Plaintiffs,

                       -against-

 Garda CL Atlantic, Inc.

                                                    Defendant.


                                     NOTICE OF APPEAL

        Notice is hereby given that Plaintiffs Kerem Bay, Lana Bongiovi, Angelo Caropola,

 Alexander Cioffi, Patrick Crain, David L. Cronk, Dennis J. Delucie, Charles J. Engel, Benny

 Failla, Mathew Farrell, Robert Giani, John Lackenbauer, William Maher, Michael G. McDowell,

 Gary E. Sobek, Damian Sobers, John Rossi and Cynthia Torres hereby respectfully appeal to the

 United States Court of Appeals for the Second Circuit from the Memorandum and Order entered

 on August 16, 2018 under Docket No. 50.

 Dated: Huntington, New York
        March 11, 2020
                                                  Moser Law Firm PC


                                                  __________________________
                                                  By: Steven John Moser
                                                  3 School Street
                                                  Suite 207B
                                                  Glen Cove, NY 11542
                                                  516-671-1150
                                                  smoser@moseremploymentlaw.com
                                                  Co-Counsel for Plaintiffs
Case 2:16-cv-00641-JMA-AKT Document 89 Filed 03/11/20 Page 2 of 2 PageID #: 497



                                        Ann Ball
                                        Law Office of Ann Ball
                                        357 Veterans Memorial Highway
                                        Commack, NY 11725
                                        631-864-8700
                                        ann.ball@mac.com
                                        Attorney for Plaintiffs

 TO:   Lisa Marie Griffith
       Littler Mendelson P.C.
       532 Broadhollow Road
       Suite 142
       Melville, NY 11747
       631-293-4525
       lgriffith@littler.com
       Attorneys for Defendant
